The judgment of the court was pronounced by
Rost, J.
We are of opinion, that there is no error in the judgment in this case. The award of the amicable compounder was not objected to, because it entirely disregarded the the contract of partnership between the parties, and allowed the plaintiff the value of his services, and the hire of his slaves and teams; the grounds upon which it was set aside were purely matters of form; no exception was taken to the action of the plaintiff on the quantum meruit; and it is proved that after the rendition of the award the plaintiff left the plantation, and the defendant has had the benefit of it so far as it was in his favor. These facts lead strongly to the conclusion that, by consent of parties, the contract of partnership was cancelled. A bill of exceptions was taken to the testimony of a witness who proves that fact, on the ground that parol evidence could not be admitted to contradict the written contract of the parties.
The land and slaves remained the properly of the individual partners. There were no immovables in the partnership stock; it was, therefore, not necessary that the contract of partnership should be reduced to writing. C. C. 2807. If the partnership could have been established by parol it is not easily perceived why it could not be avoided in the same manner. Such evidence no more contradicts the act than proof of payment by a witness contradicts a promissory note. We are satisfied that the fact is as stated by the witness.
On the merits, the judge has applied the testimony to the claims of the plaintiff, with his usual accuracy, and left nothing for us to do but to affirm his judgment.
Judgment is affirmed, with costs.